department of the treasury internal_revenue_service washington d c date number release date cc dom fs proc spr-105788-99 uilc dollar_figure memorandum for office of interest and penalty administration op ex st i p attn cathy wides from chief procedural branch subject this memorandum is in response to your request for our views on whether the internal_revenue_service is authorized to abate interest in the situation presented below legend x yr1 yr2 yr3 yr4 notice dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej issue whether the sec_6621 hot_interest that accrued on taxpayer’s yr1 tax_liability is subject_to abatement under sec_6404 conclusion the internal_revenue_service is not authorized to abate interest in this case because the requirements of sec_6404 have not been met spr-105788-99 facts x filed a consolidated federal_income_tax return form_1120 for the taxable_year ending december yr2 the yr2 return the yr2 return was due on march yr3 on march yr3 the service credited x with dollar_figurea received with x’s form_7004 application_for automatic_extension of time to file corporation income_tax return on april yr3 x received a six-month extension to file the yr2 return on or before september yr3 the yr2 return received by the brookhaven service_center on september yr3 showed taxes due in the total amount of dollar_figureb and net credits claimed of dollar_figurec as of the due_date of the return prior to the service’s receipt of the yr2 return on september yr3 x remitted dollar_figured the unpaid balance of tax that x computed to be due for the yr2 though the payment of tax was late x’s remittance failed to include any payment towards interest the service did not credit the remittance to yr2 as a tax payment but rather to yr3 as a federal_tax_deposit ftd the service later reversed this credit and properly credited x’s yr2 liability with a tax payment of dollar_figured as of the september yr3 payment_date on november yr3 based on the return filed on september yr3 and on the dollar_figured shortfall referenced above and notwithstanding x’s payment the service assessed x income_tax for yr2 in the total amount of dollar_figureb a failure to pay penalty in the amount of dollar_figuree and interest in the amount of dollar_figuref the service’s records show that a request for payment the notice was also generated on the assessment_date while the notice correctly reflected the assessed tax in the amount of dollar_figureb and net credits claimed of dollar_figurec as of the return_due_date it did not reflect an overpayment from yr1 in the amount of dollar_figureg or the tax payment of dollar_figured accordingly the tax statement portion of the notice showed amount you owe of dollar_figureh consisting of a tax underpayment of dollar_figurei yr2 balance and penalty and interest in the above assessed amounts in addition to stating the amount owed the notice reflected a list of payments that the service credited to x’s yr2 account the payment of dollar_figured was not included in the list the bottom of the notice also reflected an amount you owe of dollar_figureh in addition however were two other lines the three lines are illustrated as follows amount you owe dollar_figureh less payments not included dollar_figure_____________ pay adjusted amount dollar_figure x failed to pay dollar_figureh or an adjusted amount within days as instructed by the notice instead on december yr3 x returned the notice to the service with information to trace the payment of dollar_figured that was not credited against the yr2 balance when payment was not made to the service within days of the notice spr-105788-99 the service assessed hot_interest in accordance with sec_6621 c the dollar_figured payment was subsequently credited to x’s yr2 balance after this payment was credited x’s underpayment for the yr2 was dollar_figurej an amount in excess of dollar_figure on february yr4 the assessed penalty was fully abated and a portion of the assessed interest was abated law and analysis sec_6404 authorizes the internal_revenue_service to abate interest on a deficiency or a payment if it is determined that the interest was attributable to an internal_revenue_service employee's error or delay in the performance of a ministerial_act the error or delay can be taken into account only after the service has contacted the taxpayer in writing with respect to the deficiency or payment and no significant aspect of the error or delay can be attributable to the taxpayer sec_301_6404-2t b of the temporary treasury regulation defines a ministerial_act as a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place a ministerial_act does not involve the exercise of judgment or discretion nor does it involve a decision concerning the proper application of the tax law in enacting sec_6404 congress did not intend that the abatement of interest provision be used routinely to avoid payment of interest rather congress intended abatement of interest to be used in instances where failure to abate interest would be widely perceived as grossly unfair h_r rep no 99th cong 1st sess s rep no 99th cong 2d sess 1effective date an increased rate of interest on a large_corporate_underpayment hot_interest begins to run after the 30th day after the issuance of a 30-day_letter or of a notice_of_deficiency whichever is earlier sec_6621 in the case where deficiency procedures do not apply as in the case of a taxpayer failing to remit the full amount of income taxes shown as due on its return on or before the last day prescribed for payment the sec_6303 assessment notice is the notice which begins the 30-day period in this case the november yr3 notice was the sec_6303 assessment notice that began the 30-day period 2the final_regulation although generally applying to interest accruing on deficiencies or payments of the type of tax described in sec_6212 for tax years beginning after date contains the same definition of ministerial_act sec_301_6404-2 spr-105788-99 the service has not disputed that the failure to properly credit the dollar_figured payment to x’s yr2 account was an error although the service erred sec_6404 only authorizes the service to abate interest when the service’s error or delay is attributable to a ministerial_act it is not clear from the information provided whether the crediting of the dollar_figured payment to x’s yr3 account instead of its yr2 account was attributable to a ministerial_act or to something else even if the error was attributable to a ministerial_act the service is not authorized to abate the interest because the hot_interest was triggered by x’s failure to follow the instructions on the notice not by the service’s error the facts indicate that x’s delay in paying the amount reflected on the notice was due to x’s misinterpretation of x’s options x alleges that if it had concluded that the notice could trigger an applicable_date for purposes of applying hot_interest the only option would have been to pay the dollar_figureh shown as due on the notice within days of the date of such notice x suggests that it is grossly unfair for it to have to pay the liability twice x’s interpretation of its options is incorrect as illustrated above the notice directs x to subtract payments not reflected on the notice and to pay adjusted amount within days in this case x chose not to pay any amount within days you have indicated that x may have delayed payment because sec_6621 was effective shortly before the notice was issued and x may have been unfamiliar with sec_6621’s strict requirements regardless this would not provide a basis for abating interest under sec_6404 the delay would still have been attributable to x’s actions or inactions not the service’s the service also did not err in issuing the notice to x the notice reflected the amount of tax that was owed by x prior to the application of x’s credits and payments even after the credits and payments were correctly applied and incorrect penalties and interest abated x still owed a substantial amount of interest and would have been sent the notice in any event though the service is not authorized to abate x’s interest under sec_6404 we note that if x has an overlapping overpayment x may have another avenue for reducing the differential created by sec_6621 -- sec_6621 section sec_6621 authorizes global interest_netting when certain requisites are met for information on requesting interest_netting under sec_6621 x should review revproc_99_19 if you have any further questions please call the branch telephone number deborah a butler assistant chief_counsel field service division sara m coe chief procedural branch by
